Citation Nr: 0331883	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  94-47 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent 
for post-traumatic stress disorder and secondary bipolar 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from January 1968 to 
December 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned an initial 
evaluation of 30 percent from August 18, 1993, the effective 
date of the service connection award.  The veteran has 
appealed the percentage evaluation assigned.  

In July 1996 the RO enlarged the grant of service connection 
for PTSD to include bipolar disorder and assigned a 50 
percent rating from August 18, 1993.  Despite the partial 
increase in the rating for the psychiatric disorder, the 
appeal remains before the Board since the RO did not award 
the maximum amount available.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) (a rating decision issued after a notice of 
disagreement which grants less than the maximum rating 
available does not "abrogate the pending appeal").  

At the veteran's request, a Travel Board hearing at the RO 
was scheduled for a date in August 2003 and the veteran was 
so notified.  The veteran did not appear for the hearing at 
the designated date and time.  


FINDINGS OF FACT

1.  The veteran's service-connected psychiatric disorder 
consists of PTSD manifested by intrusive memories, combat 
nightmares, flashbacks, excessive startle reaction, and 
hypervigilance; and by bipolar disorder manifested by 
depressed mood, psychotic features, mood swings and episodes 
of hyperactivity.

2.  The version of the general rating formula for mental 
illnesses in effect before November 7, 1996 is more favorable 
to the veteran's claim than the criteria which became 
effective after that date.  

3.  For purposes of applying the pre-November 7, 1996 rating 
criteria the veteran is demonstrably unable to obtain or 
retain employment


CONCLUSION OF LAW

A 100 percent schedular rating for PTSD is warranted 
throughout the rating period at issue.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991); 38 C.F.R. §§ 4.129, 4.132, including 
Diagnostic Code 9411 (as in effect before November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter - the VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or evidence 
necessary to substantiate the claim.  VA must also advise a 
claimant which evidence the claimant must supply and which 
evidence the VA will obtain on his or her behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA also requires 
VA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 (2000) 
(codified at 38 U.S.C.A. § 5103A).  

Although it appears that the VCAA is applicable to the 
present claim and that the requirements of the VCAA have been 
satisfied, further discussion of the VCAA is unnecessary in 
light of the decision herein, which is favorable to the 
veteran.  Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 
2003); Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003).  

Factual Background 

The medical record shows that the veteran underwent a VA 
psychiatric examination in October 1993 in connection with a 
claim for service connection received in August 1983.  It was 
reported that he had had six psychiatric hospitalizations for 
mental disorders, most recently at the St. Francis Hospital 
in November 1991.  [The veteran was hospitalized at a VA 
hospital from June 1972 to January 1973 for schizophrenic 
reaction.]  He described persistent symptoms associated with 
Vietnam combat, including recurrent nightmares, poor sleep, 
intrusive memories and distress when seeing people of an 
oriental race.  He was socially withdrawn and was intolerant 
of stress.  He became tearful upon describing Vietnam 
experiences.  The diagnosis was PTSD.  

An April 1993 statement from a private physician, Dr. P., 
related that the veteran was taking antipsychotic 
medications.  The diagnosis was schizoaffective disorder, 
bipolar.  

The veteran was admitted to the St. Francis Hospital in March 
1995 because of symptoms that included wandering, rambling 
all day and night, not sleeping, becoming paranoid, and being 
confused and disorganized.  After service he had worked for 
about 17 years for an auto parts business but had been laid 
off because his employer did not consider him able to perform 
the job adequately.  At the time of discharge he was still 
very disorganized and his speech was rambling.  The diagnosis 
was schizoaffective disorder, bipolar, manic; and PTSD.  The 
veteran did not do well after discharge and was returned to 
the hospital in June 1995.  He was considered a possible 
danger to others and was transferred to a VA hospital for 
further evaluation and treatment.  

The veteran was hospitalized at a VA hospital from June 1995 
to October 1995.  He was extremely agitated at the time of 
transfer.  On mental status examination he was suspicious and 
at times incoherent.  His mood was very labile.  He was very 
disorganized and was actively hallucinating.  The diagnosis 
was bipolar, manic, with psychotic features.  The global 
assessment of functioning (GAF) score was 50.  The veteran 
was characterized as unemployable.  

The veteran underwent a VA examination in July 1996.  
Symptoms of PTSD consisted of interrupted sleep, night 
sweats, combat nightmares, intrusive memories, flashbacks, 
excessive startle reaction and hypervigilance.  Symptoms of 
bipolar disorder with psychotic features include depressed 
mood, mood swings, episodes of hyperactivity and 
irresponsible use of money.  The GAF score was 45.

The veteran underwent a VA psychiatric examination in March 
1997.  He had not worked since 1992 and stated that he was 
unable to take the pressure of employment.  He is currently 
under the care of a private psychiatrist associated with 
St. Francis.  At the time of the examination there was no 
evidence of disturbance in thought.  He was noted to have a 
great deal of physiological arousal, including sleep 
disturbance, angry outbursts and difficulties with 
concentration.  The Axis I diagnoses were PTSD and mixed 
bipolar disorder with mania and depression and periodic 
psychosis.  Inability to hold a job was listed as a 
psychosocial and environmental problem.  The GAF score was 34 
based on periodic impairment in reality testing and periodic 
psychotic manifestations.  The examiner stated that the 
veteran had a major impairment of his ability to work.  

The veteran underwent a VA psychiatric examination in 
December 1999.  His thought processes were circumstantial and 
tangential.  His mood was angry and his affect was labile.  
He became easily agitated.  His tolerance for mild stress was 
poor.  The Axis I diagnoses were bipolar disorder and PTSD.  
The GAF score was 45.  



Legal criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2002).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2002).  

The service-connected PTSD with secondary bipolar disorder 
has been rated under Diagnostic Code 9411 of the VA rating 
schedule, which requires application of the VA General Rating 
Formula for Psychoneurotic Disorders.  The rating was 
initially assigned under the version of the General Rating 
Formula, codified at 38 C.F.R. § 4.132, which was in effect 
before November 7, 1996, on which date revisions of the VA 
rating schedule became effective, as set forth in 38 C.F.R. § 
4.130.  Before November 7, 1996, the VA General Rating 
Formula for Psychoneurotic Disorders provided as follows in 
pertinent part:  

100 percent -- The attitudes of all 
contacts except the most intimate are so 
adversely affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.  

70 percent --  Ability to establish and 
maintain effective or favorable 
relationships with people is severely 
impaired.  The psychoneurotic symptoms are 
of such severity and persistence that 
there is severe impairment in the ability 
to obtain or retain employment.  

50 percent --  Ability to establish or 
maintain effective or favorable 
relationships with people is considerably 
impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and 
efficiency levels are so reduced as to 
result in considerable industrial 
impairment.  

Effective November 7, 1996, the VA General Rating Formula for 
Psychoneurotic Disorders has provided as follows:  

100 percent --  Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation or own name.  

70 percent --  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50 percent --  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process has been concluded, the version most favorable to the 
claimant must be applied unless Congress has provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary has done so.  Karnas v. Brown, 1 Vet. App. 308 
(1991); Marcoux v. Brown, 9 Vet. App. 289 (1996).  However, 
only the pre-November 6, 1997, criteria will be applicable 
before November 7, 1996.  See VAOPGCPREC 3-00.  

II.  Analysis

The present appeal arises from the initial rating assigned at 
the time of the granting of service connection for PTSD, as 
distinguished from an appeal from denial of a claim for 
increase.  Separate ratings, known as "staged ratings," are 
potentially assignable for different periods of time as 
warranted by the evidence.  In the present case, the evidence 
does not show sufficient fluctuation in the degree of 
psychiatric disability since August 1993 to warrant the 
assignment of a staged rating for any particular period of 
time.  

Although the supplemental statements of the case issued after 
the July 1996 rating decision have continued to label the 
veteran's service-connected disability as PTSD alone, the 
bipolar disorder which has been in existence and thoroughly 
described throughout the period covered by the service 
connection award is now recognized as a part of the service-
connected disability.  Consequently, all manifestations of 
bipolar disorder must be taken into account in signing the 
rating.  Although VA records have suggested that some form of 
personality disorder may be present, the manifestations of a 
personality disorder are not fully described and may not be 
excluded from consideration for rating purposes.  The Board 
must therefore consider all present psychiatric symptoms as 
part and parcel of the service-connected disability in 
evaluating the veteran's current impairment.  See also 
Mittleider v. West, 11 Vet. App. 181 (1998).

Of the two applicable versions of the VA rating schedule, the 
version in effect before November 7, 1996, appears to be the 
most favorable to the veteran's claim.  In applying these 
criteria, if any one of the three independent bases listed in 
the pre-November 1996 criteria for a 100 percent rating is 
met, a 100 percent rating should be assigned.  Johnson v. 
Brown, 7 Vet. App. 95 (1994).  

The record shows that the veteran has many of the 
characteristic symptoms of PTSD, including startle response, 
combat nightmares, reexperiencing traumatic experiences and 
hypervigilance.  The bipolar disorder component of his 
disability results in depression, mood swings, and a tendency 
to become agitated on minimal stress.  The veteran has a 
well-documented history of recurring psychotic symptoms such 
as auditory hallucinations, disorganization, and incoherent 
speech which are not present all the time but are persistent 
and recurrent.  

In applying the rating criteria, the Board is precluded from 
considering factors which are outside of the criteria 
established by regulation; to do so would be error as a 
matter of law.  Consideration must be limited to factors that 
are "inherent" in the rating criteria, and the 
characterizations of overall impairment provided by clinical 
personnel must not be disregarded.  

The GAF scores reported in treatment and examination reports 
provide an important form of impairment classification by 
clinical personnel.  These scores reported in the record 
range from a low of 34 to a high of 50, with scores of 40 to 
45 in between.  Under the standards set forth in the 
Diagnostic and Statistical Manual of Mental Disorders of the 
American Psychiatric Association, Fourth Edition (DSM-IV), 
GAF scores of 50 or lower all presuppose inability to keep a 
job.  Scores in the range from 41 to 50 are based on serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  Scores of 31 to 40 reflect some 
impairment in reality testing or communication or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking or mood.  

The veteran has been unemployed since 1992 and his 
unemployment has coincided with what appears to have been an 
increase in the level of psychiatric impairment.  The veteran 
was characterized as unemployable at the time of his VA 
hospitalization in 1995, and the symptomatology that led to 
the judgment does not appear to have fluctuated substantially 
during the interim.  The symptomatology that led to GAF 
scores that presuppose unemployability include impairment not 
only of mood and affect but of perception of reality.  There 
is no evidence that conflicts with the judgment inherent in 
these GAF scores as to the degree of psychiatric impairment.  

The Board finds that the evidence establishes that the 
"demonstrably unable to obtain or retain employment" standard 
from the pre-November 1996 criteria is satisfied.  There is 
substantial evidence to suggest that the other elements may 
be satisfied as well, though under Johnson, Id., only one of 
the three independent bases need be satisfied to support the 
assignment of a total schedular evaluation.  The Board 
further finds that the record amply establishes that 
entitlement to such a rating existed before the revised 
rating criteria went into effect in November 1996.  
Consequently, there is no need to consider whether a 
100 percent rating would also be assignable under the revised 
criteria.  

( The veteran had been assessed an overpayment of disability 
compensation originally computed at $12,791.00 for the 
apparent period from December 1995 through July 1996.  That 
amount was reduced by $9,563.00 apparently in large part 
because of a retroactive increase in the schedular award to 
50 percent in July 1996.  The issue of waiver had been 
appealed but was not certified because--although not entirely 
clear-- it seems the substantive appeal was not timely filed.  
The effect of this decision, however, should serve to 
eliminate any "overpayment" remaining and warrant return of 
amounts recovered.)



ORDER

A 100 percent schedular evaluation for PTSD with secondary 
bipolar disorder is granted throughout the rating period at 
issue, subject to the criteria governing the payment of 
monetary awards.  




	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



